Citation Nr: 0533517	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  03-04 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial, compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
December 1945.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which granted service connection for bilateral 
hearing loss and evaluated it has noncompensably disabling.

The veteran testified before the undersigned Acting Veterans 
Law Judge in October 2003.  A transcript of the veteran's 
hearing has been associated with the claims file.

In April 2004, the Board remanded this matter to the RO for 
further action.  After accomplishing the requested action to 
the extent possible, the RO continued the denial of the claim 
(as reflected in the August 2005 supplemental SOC (SSOC) and 
returned this matter to the Board for further appellate 
consideration.

In the INTRODUCTION of the April 2004 Remand, the Board 
referred the issues of entitlement to service connection for 
dizziness and headaches to the RO for appropriate action.  No 
action appears to have been taken.  In November 2005, the 
Board received medical evidence relevant to this claim.  
Therefore, the Board will refer these issues again to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

With respect to the issue of entitlement to a compensable 
rating for bilateral hearing loss, the Board finds that 
additional development is necessary prior to appellate 
review.  Although the Board did not specifically request that 
the veteran undergo an audiologic examination, the Board 
notes that the veteran underwent a VA audiometric test in 
January 2005.  The audiologist, however, did not provide the 
specific results that are required pursuant to 38 C.F.R. §  
4.86, Diagnostic Code 6100.  The audiologist reported that 
the speech recognition had worsened in the right ear (with 44 
percent speech recognition) since the veteran's last hearing 
evaluation.  
 
It must be emphasized that the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometry results are obtained.  Hence, the 
Board has no discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  In other words, the Board is bound by law to 
apply VA's rating schedule based on the veteran's audiometry 
results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Without 
the necessary audiologic test results, the Board cannot 
accurately evaluate the veteran's service-connected bilateral 
hearing loss.  Therefore, an attempt should be made to obtain 
the results of this January 2005 VA audiologic evaluation.

Whether or not the January 2005 audiologic evaluation results 
are obtained, given the evidence of possible worsening of 
disability, the veteran must be afforded a new audiological 
examination to determine the current level of severity of the 
veteran's bilateral hearing loss.  38 U.S.C.A. § 5103A(d) 
(West 2002); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, this case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions:

1.  An attempt should be made to obtain 
the results of the January 2005 VA 
audiometric evaluation of the veteran.

2.  The RO/AMC should make arrangements 
for the veteran to be afforded an 
audiometric evaluation to determine the 
current nature and severity of his 
service-connected bilateral hearing loss.  
Any indicated studies must be performed, 
and the claims folder, including a copy 
of this remand, must be made available to 
and reviewed by the examiner.  The 
examiner should note such review in the 
examination report. 

3.  The RO/AMC should re-adjudicate the 
veteran's claim, with consideration of 
all evidence received since the August 
2005 supplemental statement of the case.  
If the claim remains denied, the RO 
should issue a supplemental statement of 
the case, and the veteran and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


